Title: To George Washington from George Measam, 30 March 1779
From: Measam, George
To: Washington, George


Sir,
Boston 30th March 1779
Your Excellency’s letter of the 10th I had the honor to receive the 25th Instant acknowledging the receipt of my Return of Cloathing in Store at Springfield: Since which I have at sundry times forwarded from the several Agents here, to the Store at Springfield with orders to my Assistant, as they should arrive, to divide and forward about one third of them to Head Quarters, and the other two thirds, to Fish Kill (it being most centrical to the apparent necessities and Quarters of the Army) about 3200 Shirts 5104 prs Hose, 7100 prs Shoes, 1060 prs Mittens, Sixty two watch Coats, 400 Caps 500 Uniforms and 418 Blankets which I hope have regularly arrive⟨d⟩ but the Uniforms not ordered for any particular Corps, to remain in the Store ⟨a⟩t Springfield untill further Orders from Your Excellency: And have prevailed on Messrs Otis and Henly (who were without particular orders) to make up the course linens, not fit for Shirts, in to Overalls, of which they have in hands, and ready meade about 20,000 pairs; besides which, they will have about 7,000 Riffle Frock and about 4,000 Shirts; but they Advise me their Shirt linen is out, and have only coarse linen sufficient to make about 3000 prs Breeches. I intend to see the linen and if it will possibly do for Shirts, to advise them to make them into Shirts in preference to Breeches. They have next to no Shoes or Ho⟨se⟩, p⟨ants⟩ etc., no Blankets, nor prospect of any. Shoes may be procured at about 8 Dollars, perhaps 71/2 ⅌ pair. And linen may be had for Shirts, and Hats may be made but it will take time; I have urged the necessity of these articles all in my power, but they complain much the want of money, and that they have no orders from the board of war to purchase; I have advised the Board of it in time, but if your Excellency should think proper to represent this matter to the Board, the Army may be well provided, but not under this exhorbitant price, without a change in public affairs.
I have learnt that there are a quantity of taned Hides in the hands of sundry Tanners in this State given out by the late Col. Trumbull or his Deputies, and Mr Winship late Dy Commissry of Issues at Albany, now fit for use but unapplied to the service of the Public. I represented this matter to General Gates commanding immidiately here, and have obtained his Order to have them delivered into the hands of Mr Robt Lamb Commissry of Hides in this State, to be by him exchanged for, and made up into Shoes for the Army, as he is directed by the Board of War of the United State under whose authority he holdes his Office, and I hope to be able to obtain a few thousand pairs more, but how many, cannot yet be assertained.
The shoes mentioned by your Excellency to have been forwarded by me and stoped at Danbury, I presume must be ⟨illegible in⟩formation to your Excellency; for I sent no Shoes that rout, nor any without Conductors specially provided by the Quartermasters. I imagin these, and the other Articles mentioned by your Excellency to have been discovered by General Putnam are the contents of some packages of Cloathing I discovered last Fall and advised your Excellency of them; the discription was thus. Danbury Septr 26th I examined the Stores and found in the charge of Mr Wood late A. D. Qr Mr General a parcel of Cloathing belonging to Col: Bradford’s Regiment and Col. Webb’s Chs Webb’s; they had been a year in Store. Also I found in another of the Qr Mr’s Store (I believe not immediately in the Charge of Mr Wood) 2 Casks and one large Case marked No. 2 B. T. delivered in by Lt Fox of the Guard at that place the 21st of July. 2 Hhds no mark belonging to Col: Willis’s Regimt turned in the 3d of July, in the charge of Serjt Steel. And 2 Hhds marked Å (i.e. Otis & Andrews) Brewer No. 410: 416. turned in Septr 26th—The particular contents of the several packages I did not examine because they belonged to sundry Regiments, and as the Army lay near there I judged they were known to the Commanding Officers of the Regiments they belonged to, and would be made proper use of; but I believe there has been neglect, which your Excellcy will doubtless take proper notice of. Every part of your Excellency’s letter shall be particularly attended to, and to the utmost of my abilities, perfectly completed. I have the Honor to be, Sir, Your Excellency’s Most Obedient and most humble Servt
Geo. Measam
P.S. Since writing the foregoing, I have seen Messrs Otis and Henly, and learn that the linen mentioned to be on hand for about 3,000 pr Breeches, is Ravens Duck, and Flams, and is too Strong for Shirts as I proposed. And I find their calculation of the Number of Shirts on hand (altho’ they have given it me in writing) is by no means exact, and I hope they will turn out to be considerably more than 4000.
5488 pairs of the Shoes I have forwarded, as mentiond in the former part of this Letter, were imported for Congress and came to the Navy Board here, as did the 4104 pr Hose. Neither this Board nor Mr Fletcher have more Cloathg on hand than 500 Uniforms which will shortly go to the Store at Springfield. I find no Blankets now at Market if the Agents had money.
The roads are, and have been for some time impassable for heavy loaded Teams, prevents a large number of the above Overalls and other Cloathing setting off, but so soon as the Qr Master can get teams to undertak the Journey they will set off, as will upwards of 2000 pr more shoes from the Commissry of Hides Mr Lamb: And so soon as this is done I purpose returning to Springfield, and unless I meet ⟨o⟩ther Orders from Your Excellency there, I purpose coming on to Fish Kill and Head Quarters. I have the honor to be as before Your Excellency’s most Hble Servt

Geo: Measam
 